                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


UNITED STATES OF AMERICA                              CASE NO. 6:11-CR-00168-01

VERSUS                                                JUDGE TERRY A. DOUGHTY

ALLEN FOREST BOBBETT (01)                             MAG. JUDGE PATRICK J. HANNA



                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of the

record, finding that the Magistrate Judge’s Report and Recommendation is correct,

       IT IS ORDERED, ADJUDGED AND DECREED that the defendant’s motion, styled

“Writ of Error Coram Nobis” (Doc. #56), and the Motion for Judgment ( Doc. #64) is DENIED.

       Monroe, Louisiana, this 19th day of September, 2019.



                                               _________________________________________
                                               TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE
